Case 8:18-cv-01009-ODW-KES Document 139 Filed 04/03/19 Page 1 of 2 Page ID #:2053

     1   GLYNN & FINLEY, LLP
         ADAM FRIEDENBERG, Bar No. 205778
     2   JONATHAN A. ELDREDGE, Bar No. 238559
         ADAM M. RAPP, Bar No. 280824
     3   One Walnut Creek Center
         100 Pringle Avenue, Suite 500
     4   Walnut Creek, CA 94596
         Telephone: (925) 210-2800
     5   Facsimile: (925) 945-1975
         Emails:     afriedenberg@glynnfinley.com
     6               jeldredge@glynnfinley.com
                     arapp@glynnfinley.com
     7

     8   LAW OFFICE OF WILLIAM REILLY
         WILLIAM B. REILLY, Bar No. 177550
     9   86 Molino Avenue
         Mill Valley, CA 94941-2621
    10   Telephone: (415) 225-6215
         Facsimile: (415) 225-6215
    11   Email:       bill@williambreilly.com
    12   Attorneys for Plaintiffs
    13                         UNITED STATES DISTRICT COURT
    14                       CENTRAL DISTRICT OF CALIFORNIA
    15   KIMBERLY CUSACK-ACOCELLA, )
         an individual, SCOTT LANGER, an )         Case No. 8:18-cv-01009-AG (KESx)
    16   individual, MICHAEL HENRY, an         )
         individual, JANICE SMOTHERS, an )         NOTICE OF DISCOVERY
    17   individual, and GRACE OUDIN, an )         MOTION AND TELEPHONIC
         individual, KASSI NYE, an individual, )   CONFERENCE
    18   and LISE STEPHENS, an individual, )
         on behalf of themselves and on behalf )   Date:    April 4, 2019
    19   of all others similarly situated,     )   Time:    9:30 a.m.
                                               )   Crtrm:   6D (Santa Ana Division)
    20                     Plaintiffs,         )   Judge:   Hon. Karen E. Scott
                                               )
    21         vs.                             )
                                               )
    22                                         )
         DUAL DIAGNOSIS TREATMENT )
    23   CENTER, INC., a California            )
         corporation doing business as         )
    24   SOVEREIGN HEALTH, TONMOY )
         SHARMA, an individual, KEVIN          )
    25   GALLAGHER, an individual, DAVID )
         TESSERS, an individual, and ALLIED )
    26   BENEFIT SYSTEMS, INC., an             )
         Illinois corporation,                 )
    27                                         )
                           Defendants.         )
    28                                         )


            NOTICE OF DISCOVERY MOTION AND TELEPHONIC CONFERENCE
Case 8:18-cv-01009-ODW-KES Document 139 Filed 04/03/19 Page 2 of 2 Page ID #:2054


     1   TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:
     2        PLEASE TAKE NOTICE that the Court set a telephonic discovery
     3   conference for April 4, 2019 at 9:30 a.m. to discuss Sovereign’s compliance with
     4   its Order. The call-in number is 877-848-7030, and the access code is 7771217.
     5        Dated: April 3, 2019
                                                     GLYNN & FINLEY, LLP
     6
                                                     By       /s/ Jonathan A. Eldredge
     7                                                    Attorneys for Plaintiffs
     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                    -1-
           NOTICE OF DISCOVERY MOTION AND TELEPHONIC CONFERENCE
